ICJ_116_ArmedActivities_COD_UGA_2015-07-01_ORD_01_NA_01_EN.txt.                      585 	




                                                DECLARATION
                                         OF JUDGE CANÇADO TRINDADE



                        1. I have voted in favour of the adoption — by unanimity — of the
                     present Order, whereby the International Court of Justice (ICJ) has found
                     that the proper course to take, in the present case of Armed Activities on
                     the Territory of the Congo (Democratic Republic of the Congo v. Uganda),
                     is to resume the proceedings on reparations. Yet I think the ICJ, in sup-
                     port of its own Order just adopted today, 1 July 2015, should have given
                     a more thorough account of the facts brought to its attention by the two
                     contending Parties. In effect, the Democratic Republic of the Congo
                     (DRC) and Uganda have, for a couple of years, been forwarding corre-
                     spondence to the Court concerning the ongoing negotiations between
                     them for reparations for damages 1, in pursuance of resolutory
                     point No. 14 of the dispositif of the Court’s Judgment of 19 December
                     2005 in the present case.
                        2. Thus, two years after the Court’s Judgment of 2005, the two con-
                     tending Parties, the DRC and Uganda, in their meeting in Ngurdoto
                     (Tanzania), agreed (on 8 September 2007) to constitute an ad hoc com-
                     mittee, inter alia to consider the implementation of the ICJ Judgment
                     of 2005 as to reparations (Article 8 of the Agreement). After the bilateral
                     agreement of Ngurdoto, the DRC and Uganda held four inter‑ministerial
                     meetings in South Africa. The persistent difficulties in negotiations were
                     reported to the Court 2, as well as their endeavours in their production of
                     evidence, e.g., in the meeting of Kinshasa (of 10‑14 December 2012) of
                     the aforementioned ad hoc committee, held in a spirit of “fraternity and
                     friendship” (fraternité et amitié) 3. In the most recent inter‑ministerial
                     meeting, which took place in Pretoria, on 17‑19 March 2015, they con-
                     cluded that, despite their endeavours, in a “spirit of brotherhood and
                     good neighbourliness”, they had not succeeded to reach a consensus in


                        1 Namely, the correspondence with the Court from DRC (of 10 March and 7 May 2015)

                     as well as from Uganda (of 25 March and 10 October 2015). I can add to this correspon-
                     dence that of previous years namely : of 4 September and 19 February 2014 (from Uganda),
                     of 25 March 2014 (from DRC) ; of 16 October 2013 (from Uganda), of 6 February 2013
                     (from DRC) ; of 7 November and 19 April 2012 (from Uganda), and of 23 September,
                     5 July and 13 June 2011 (from DRC) ; of 25 August 2010 (from DRC), and of 6 September
                     2010 (from Uganda).
                        2 As in, e.g., the agreed minutes of the ministerial meeting in Johannesburg,

                     on 13‑14 September 2012.
                        3 As reported in the procès‑verbal of the Kinshasa meeting of 14 December 2012.




                     9




4 CIJ1082.indb 590                                                                                              28/04/16 15:39

                     586 	           armed activities (decl. cançado trindade)

                     their negotiations, which had thus come to an end “at technical and min-
                     isterial level” 4.
                        3. Looking back in time, the Court, almost a decade ago, in its afore-
                     mentioned Judgment of 19 December 2005, set forth the duty of the con-
                     tending Parties to make reparation (Uganda, resolutory point No. 5 ; and
                     DRC, resolutory point No. 13 in the dispositif of its Judgment on the
                     merits in the cas d’espèce. The absence in resolutory points Nos. 5 and 13
                     of time‑limits to that effect, in my view did not imply that negotiations (to
                     reach an agreement on reparations) could continue indefinitely, as they
                     have done. On the contrary, having extended for almost a decade, they
                     have already far exceeded a reasonable time, bearing in mind the situa-
                     tion of the victims, still waiting for justice. The acknowledgment of the
                     great suffering of the local population in the conflicts in the Great Lakes
                     region 5 should have been accompanied by the determination of a reason-
                     able time for the provision of reparations for damages inflicted upon the
                     victims.
                        4. The lesson to be drawn from this decade of waiting for reparations
                     is clear to me : in a case like the present one, involving grave violations (as
                     established by the Court 6) of the international law of human rights and
                     of international humanitarian law, the Court should not have left the
                     question of reparations, as it did in its Judgment of 19 December 2005,
                     open to negotiations between the parties without a time‑limit, without a
                     reasonable time. I hope the Court has learned this lesson and no longer
                     does what it did in its 2005 Judgment as to the timing of reparations for
                     damages, in cases of this kind. After all, in the present case, the members
                     of the affected segments of the population keep on waiting, for almost a
                     decade, for the reparations due to them for the damages they suffered.


                        5. In this connection, three years ago, in the case of Ahmadou Sadio Diallo
                     (Republic of Guinea v. Democratic Republic of the Congo), Judgment on
                     reparations, of 19 June 2012), I observed, in my separate opinion, that
                     this “victim‑centred outlook has entailed implications for the reparations
                     due, has clarified their forms, has fostered the progressive development of
                     international law in the present domain” (I.C.J. Reports 2012 (I), p. 382,
                     para. 94). I further pondered that :


                            “Within this humanized outlook, the reparatio (from the Latin rep‑
                          arare, ‘to dispose again’) ceases all the effects of the breaches of inter-
                          national law (the violations of human rights) at issue, and provides

                        4 Paragraphs 6 and 8 of the agreed minutes of the Pretoria meeting on the implementa-

                     tion of the 2005 Judgment of the ICJ, of 17‑19 March 2015.
                        5 As acknowledged by the ICJ in its Judgment of 19 December 2005, paras. 26 and 221.
                        6 Ibid., paras. 207, 209‑211 and 219‑221, and resolutory point No. 3 of the

                     dispositif.

                     10




4 CIJ1082.indb 592                                                                                              28/04/16 15:39

                     587 	         armed activities (decl. cançado trindade)

                          satisfaction (as a form of reparation) to the victims ; by means of the
                          reparations, the law re-establishes the legal order broken by those
                          violations — a legal order erected on the basis of the full respect for
                          the rights inherent to the human person. The full reparatio does not
                          ‘erase’ the human rights violations perpetrated, but rather ceases all
                          its effects, thus at least avoiding the aggravation of the harm already
                          done, besides restoring the integrity of the legal order, as well as that
                          of the victims.
                             One has to be aware that it has become commonplace in legal cir-
                          cles (. . .) to repeat that the duty of reparation, conforming a ‘second-
                          ary obligation’, comes after the breach of international law. This is
                          not my conception (. . .). In my own conception, breach and repara-
                          tion go together, conforming an indissoluble whole : the latter is the
                          indispensable consequence or complement of the former. The duty of
                          reparation is a fundamental obligation, and this becomes clearer if we
                          look into it from the perspective of the centrality of the victims, which
                          is my own.” (I.C.J. Reports 2012 (I), p. 362, paras. 39‑40.)

                       6. In the present case, the Court, as the master of its procedure, was, in
                     my understanding, fully entitled, in the proper exercise of its judicial
                     function and in the interest of the sound administration of justice (la
                     bonne administration de la justice), by means of the present Order, to
                     resume the proceedings on reparations in the cas d’espèce, so as to avoid
                     further delays, and to give effect to resolutory point No. 14 of its Judg-
                     ment on the merits of 19 December 2005. The Court now knows that it is
                     necessary to bridge the regrettable gap between the time of human justice
                     and the time of human beings.
                       7. Reparations, in cases involving grave breaches of the international
                     law of human rights and of international humanitarian law, cannot sim-
                     ply be left over for “negotiations” without time‑limits between the States
                     concerned, as contending parties. Reparations in such cases are to be
                     resolved by the Court itself, within a reasonable time, bearing in mind not
                     State susceptibilities, but rather the suffering of human beings, — the sur-
                     viving victims, and their close relatives, — prolonged in time, and the
                     need to alleviate it. The aforementioned breaches and prompt compliance
                     with the duty of reparation for damages, are not be separated in time :
                     they form an indissoluble whole.



                                             (Signed) Antônio Augusto Cançado Trindade.




                     11




4 CIJ1082.indb 594                                                                                    28/04/16 15:39

